ON APPLICATION FOR REHEARING
PER CURIAM.
We grant the application of Admiral Insurance Company for a rehearing in order to reconsider that part of our original judgment which ordered a remand for the purpose of permitting evidence of damage caused by the fire.
The record shows that Yosemite in substance stipulated that the damage caused by the fire of January 19, 1976, amounted to $12,450 so that evidence of previous fires would be irrelevant, and Admiral is entitled to a judgment for this amount.
We deny the application of the Prevosts for a rehearing. Their contention that they have a right to assert a claim for attorney fees even though they have no claim for the loss is without merit considering that the claim they asserted against Yosemite in January, 1977, had been totally assigned to Admiral over three months before.
Yosemite’s application for rehearing is denied.
Accordingly, our original opinion and decree are amended to the extent that our order directing a remand is revoked and there is judgment in favor of Admiral Insurance Company and against Yosemite Insurance Company in the amount of $12,450 with legal interest from date of judicial demand until paid, and all costs.